Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 4, 2017

                                     No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfma,
                                         Appellants

                                              v.

   VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek (Cross-
                              Appellants),
                               Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-08-00185-CVK
                         Honorable Russell Wilson, Judge Presiding

                                        ORDER
    On November 20, 2017, the parties filed an Agreed Motion to Set Briefing Schedule,
requesting that this court set the briefing schedule as agreed-upon by the parties and further
requesting an extension of time in which to file the appellants’ and cross-appellants’ opening
briefs. We GRANT the parties’ motion and set the briefing schedule as follows:

      Appellants’ and cross-appellants’ opening briefs are due on or before January 12, 2018;
      Appellees’ and cross-appellees’ briefs are due on or before February 26, 2018;
      Appellants’ and cross-appellants’ reply briefs are due on or before March 30, 2018.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2017.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court